953 F.2d 640
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Ernest DEAN, Defendant-Appellant.
No. 90-6915.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Jan. 29, 1992.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.   Woodrow Wilson Jones, Senior District Judge.  (CR-86-124, CA-90-19-SH-C)
Michael MacKinnon, Greenville, S.C., for appellant.
Max O. Cogburn, Jr., Office of the United States Attorney, Asheville, N.C., for Appellee.
W.D.N.C.
VACATED AND REMANDED.
Before SPROUSE, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
OPINION
PER CURIAM:


1
John Ernest Dean appeals from an order of the district court modifying his sentence pursuant to Dean's motion under 28 U.S.C. § 2255 (1988).   The Government has moved to remand this case to the district court.   In accordance with our reasoning in United States v. Dean, No. 90-6916 (4th Cir.  May 22, 1991) (unpublished), we grant the Government's motion, vacate the district court's order and remand the case to the district court.   On remand, the district court should appoint counsel for Dean and conduct a new evidentiary hearing.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
VACATED AND REMANDED.